Appeal from an order of the Supreme Court, Erie County (Donna M. Siwek, J.), entered April 8, 2005 in a personal injury action. The order, among other things, granted the motions of defendants Leprechaun Lines, Inc. and City of Buffalo and the cross motion of defendant County of Erie/Erie Community College for summary judgment dismissing the amended complaint and all cross claims against them.
*1064It is hereby ordered that the order so appealed from be and the same hereby is affirmed without costs.
Memorandum: Plaintiffs commenced this action seeking damages for injuries sustained by Thomas M. Gerrity (plaintiff) when a vehicle driven by defendant Abdul-Malik Muthana ran a red light and struck a Niagara Frontier Transportation Authority bus operated by plaintiff, causing the bus to collide with a parked bus owned by Leprechaun Lines, Inc. (defendant). According to plaintiffs, a proximate cause of the collision was the illegal parking of defendant’s bus in a “No Standing” area. Supreme Court properly granted the motion of defendant for summary judgment dismissing the amended complaint and all cross claims against it. Defendant met its burden on the motion by establishing as a matter of law that the sole proximate cause of the accident was Muthana’s failure to stop at the red light, and plaintiffs failed to raise an issue of fact (see generally Zuckerman v City of New York, 49 NY2d 557, 562 [1980]). The location of defendant’s bus “ ‘merely furnished the condition or occasion for the occurrence of the event’ and was not one of its causes” (Mendrykowski v New York Tel. Co., 2 AD3d 1410, 1410 [2003]). In view of our determination that defendant’s motion was properly granted, we agree with the court that plaintiffs’ cross motion against defendant is moot.
All concur except Martoche and Pine, JJ., who dissent and vote to reverse in accordance with the following memorandum.